Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-27-2005

Wrench Transp Ser v. Bradley
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1772




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Wrench Transp Ser v. Bradley" (2005). 2005 Decisions. Paper 960.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/960


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                         NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                         ____________

                              No. 04-1772
                             ____________

  WRENCH TRANSPORTATION SERVICES, INC.; JAMES MALONE, JR.

                                   v.

FRANK BRADLEY; JOHN F. KENNEDY; MARYANNE LEWICKI; LEAH ANN
                         MACMAHON

                                        Frank Bradley,

                                                      Appellant

                     ________________________

     ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR DISTRICT OF NEW JERSEY

             District Court Judge: Honorable Jose L. Linares
                         (D.C. No. 95-cv-06203)
                       ________________________

                        Argued: March 29, 2005

          Before: ALITO, SMITH and ROSENN, Circuit Judges

                     (Opinion Filed: June 27, 2005)


                                 CONSTANTINE BARDIS (Argued)
                                 Law Offices of Constantine Bardis, LLC
                                 1800 Main Street
                                 South Belmar, NJ 07719

                                 Counsel for Appellee
                                            PETER C. HARVEY
                                            ROBERT P. SHANE (Argued)
                                            Office of Attorney General of New Jersey
                                            Richard J. Hughes Justice Complex
                                            Trenton, NJ 08625

                                            Counsel for Appellant

                               ________________________

                                OPINION OF THE COURT
                               ________________________

PER CURIAM:

              Frank Bradley, a New Jersey State Investigator, appeals an order denying

his qualified immunity summary judgment motion in an action brought under 42 U.S.C. §

1983 by Wrench Transportation Systems, Inc. and James Malone, Jr. (hereinafter

collectively “Malone”). Malone claims that Bradley conditioned the return of lawfully

seized trucks, held by the State subject to a pending forfeiture action, on Malone’s

willingness to testify untruthfully against targets of a state criminal investigation,

Operation Boilermaker. Malone argues that Bradley thereby deprived him of his property

interest in the seized trucks in violation of substantive due process rights guaranteed by

the Fourteenth Amendment. Because Malone cannot establish that Bradley prevented the

return of the vehicles in question, there is no causal relationship between the defendant’s

conduct and the deprivation of property and therefore no viable substantive due process

constitutional claim. Accordingly, Bradley is entitled to summary judgment on the

ground of qualified immunity. We do not express any opinion on whether an owner’s

                                               2
interest in vehicles properly seized and held subject to a forfeiture action is protected by

the Due Process Clause of the Fourteenth Amendment.

              Because we write only for the parties we proceed directly to the substance

of the constitutional claim.

                                              I.

              Qualified immunity shields state officials performing discretionary

functions from suit for damages if their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable officer would have known. Before

reaching the question of whether a constitutional right is clearly established, a court must

consider whether the facts alleged, taken in the light most favorable to the party asserting

the injury, show that the defendant’s conduct violated a constitutional right. Saucier v.

Katz, 533 U.S. 194, 201 (2001). The question presented in this case, therefore, is whether

Bradley violated Malone’s constitutional rights by stating that the Wrench Transportation

System vehicles would not be released unless Malone was willing to give false testimony.

              Bradley argued before the District Court, and argues on appeal, that no

constitutional violation occurred because, as a State Investigator, he lacked the power to

release Malone’s property and that Malone has therefore failed to establish any causal

link between Bradley’s conduct and the deprivation suffered. The District Court rejected

this argument, stating that “it is not clear to this Court that Bradley did not have power to

return Plaintiffs’ property.” Joint Appendix at 44. The District Court then focused on



                                              3
whether it was clearly established that Bradley violated Malone’s substantive due process

interest in possessing the vehicles by conditioning the release of the vehicles on Malone’s

agreement to falsely testify against other targets of the criminal investigation. After

holding that Bradley’s alleged conduct was in violation of clearly established law, the

District Court denied the motion for summary judgment based on qualified immunity.

              The question of whether Bradley violated Malone’s constitutional rights is a

question of law over which we exercise plenary review. Montgomery County Comm'rs

v. Montgomery County, 215 F.3d 367, 372 (3d Cir. 2000). As this matter arises on a

motion for summary judgment, “inferences to be drawn from the underlying facts

contained in the evidential sources submitted to the trial court must be viewed in the light

most favorable to” Malone. Goodman v. Mead Johnson & Co., 534 F.2d 566, 573 (3d

Cir. 1976).

                                             II.

              No constitutional claim exists under the Fourteenth Amendment unless the

plaintiff can show that state action caused some injury. Deshaney v. Winnebago County

Dep't of Social Services, 489 U.S. 189, 195 (1989); Miller v. City of Philadelphia, 174
F.3d 368, 374 (3d Cir. 1999). This causation requirement is explicit in the constitutional

text, which forbids any state to “deprive any person of life, liberty, or property, without

due process of law.” U.S. C ONST. amend. XIV, § 1 (emphasis added). To the extent

Malone was deprived of his property, that deprivation was caused by the operation and



                                              4
application of New Jersey’s civil forfeiture statute. Malone abandoned a constitutional

attack on the direct cause of his injury by forgoing a procedural due process challenge to

the forfeiture statute. Therefore, in order to assert a constitutional violation, and satisfy

the threshold inquiry set forth by Saucier, Malone must establish some connection

between Bradley and the civil forfeiture action by showing that Bradley either interfered

with the dismissal of the action or breached a duty to recommend that the action be

dismissed.1

              In this case, all of the evidence indicates that Bradley never expressed an

opinion regarding the forfeiture case to the Bureau of Civil Forfeiture--the State agency

with direct and exclusive authority over the action. Malone focuses on a conversation

between Bradley and Patricia Leonard, a State Investigator involved in a separate

investigation. Bradley allegedly misled Leonard regarding the existence of wire-taps

incriminating Malone and encouraged her to persuade Malone to testify against the

targets of Operation Boilermaker. Regardless of the propriety of these conversations,

they were not relevant to or directed at the forfeiture action and therefore did not deprive

Malone of his property and cannot support his substantive due process claim.

              Malone also alleged that Bradley acted as part of a conspiracy in which

   1
        The District Court erred in concluding that the causation analysis turned on
whether a New Jersey State Investigator possesses the statutory or de facto authority to
dismiss a civil forfeiture action. Regardless of whether a State Investigator possesses that
authority, summary judgment must be granted because Malone has not raised a genuine
issue of material fact as to whether Bradley actually exercised any authority reaching the
forfeiture action.

                                               5
several New Jersey officials, some with direct authority over the prosecution of the

forfeiture action, conspired to deprive Malone of his property. No evidence of a

conspiracy was ever produced. It is not sufficient at the summary judgment stage for

Malone, the non-moving party, to rest on allegations of a conspiracy. Rather, in order to

raise a genuine issue of material fact he must produce sufficient evidence to allow a

reasonable jury to find that a conspiracy existed. See Wetzel v. Tucker, 139 F.3d 380,

383 n.2 (3d Cir. 1998). Having failed to present any evidence connecting Bradley to a

larger conspiracy, the mere allegation cannot supply the causal element necessary to make

out a constitutional claim.

              Moreover, there is no support for the contention that Bradley was under an

affirmative obligation to recommend that the forfeiture action be dismissed upon forming

a belief “that Malone and Wrench were not guilty of the offenses alleged against them in

that action.” Joint Appendix at 31. Given that Bradley, as a State Investigator, bore no

responsibility for the filing, prosecution, or dismissal of the forfeiture action, the District

Court erred by concluding that Bradley’s failure to intercede on Malone’s behalf,

regardless of his alleged motivation, deprived Malone of a protected property interest.

                                              III.

              Because Malone failed to connect Bradley’s conduct to the continued

retention of the vehicles in which Malone assertedly possessed a protected property

interest, Bradley is entitled to summary judgment. We therefore reverse the order of the



                                               6
District Court and remand with instructions to enter summary judgment in favor of the

Bradley.